181 F.2d 187
D. A. FETTE, M. E. Fette, R. E. Swank, M. E. Swank, M. C. Smith, R. W. Roe, a partnership doing business as Mueller Manufacturing Company, Appellants,v.PORTS-MOUTH STEEL CORPORATION, an Ohio Corporation, Appellee.
No. 11060.
United States Court of Appeals Sixth Circuit.
April 20, 1950.

Appeal from the United States District Court for the Western District of Michigan; Raymond W. Starr, Judge.
Charles W. Gore, Benton Harbor, Mich., for appellants.
Linsey, Shivel, Phelps & Vander Wal, Grand Rapids, Mich., and Thompson, O'Neal & Smith, Indianapolis, Ind., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard and considered on the record and on the briefs and oral arguments of the attorneys for the contending parties;


2
And it appearing that, for the reasons well stated in the oral opinion of the District Court in which supporting authorities were cited, the order entered by the District Court sustaining the motion of the appellee, defendant below, to quash the summons was properly and providently granted;


3
The order quashing the summons and holding it for naught is affirmed.